Filed 8/14/15 P. v. Allen CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078309

         v.                                                                      (Super. Ct. No. 14F00138)

SHAQUON MICHAEL ALLEN,

                   Defendant and Appellant.




         Appointed counsel for defendant Shaquon Michael Allen asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result
in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         On March 27, 2014, defendant pleaded no contest to robbery (Pen. Code, § 211)
and admitted personally using a firearm during the commission of his crime (Pen. Code,
§ 12022.5). The trial court subsequently sentenced defendant to an aggregate term


                                                             1
of seven years in state prison, imposed various fines and fees, and awarded defendant
125 days of presentence credit.
       On December 11, 2014, defendant filed in the trial court a Penal Code
section 1170.18 petition for redesignation of his sentence pursuant to Proposition 47.
The trial court denied the petition, ruling that defendant’s current conviction for second
degree robbery was not eligible for redesignation.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised
by counsel of the right to file a supplemental brief within 30 days of the date of filing
the opening brief. More than 30 days elapsed and we received no communication from
defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                         MAURO                 , J.


We concur:


      BLEASE                , Acting P. J.


      DUARTE                , J.




                                              2